TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                          JUDGMENT RENDERED JUNE 29, 2018



                                     NO. 03-18-00289-CR


                                   Santos V. Loa, Appellant

                                                v.

                                  The State of Texas, Appellee


       APPEAL FROM THE 26TH DISTRICT COURT OF WILLIAMSON COUNTY
           BEFORE JUSTICES PURYEAR, PEMBERTON, AND BOURLAND
    DISMISSED FOR WANT OF JURISDICTION—OPINION BY JUSTICE PEMBERTON



This is an appeal from the judgment of conviction rendered by the district court. Having

reviewed the record, it appears that the Court lacks jurisdiction over this appeal. Therefore, the

Court dismisses the appeal for want of jurisdiction. Because appellant is indigent and unable to

pay costs, no adjudication of costs is made.
       TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                          JUDGMENT RENDERED JUNE 29, 2018



                                     NO. 03-18-00290-CR


                                   Santos V. Loa, Appellant

                                                v.

                                  The State of Texas, Appellee


       APPEAL FROM THE 26TH DISTRICT COURT OF WILLIAMSON COUNTY
           BEFORE JUSTICES PURYEAR, PEMBERTON, AND BOURLAND
    DISMISSED FOR WANT OF JURISDICTION—OPINION BY JUSTICE PEMBERTON



This is an appeal from the judgment of conviction rendered by the district court. Having

reviewed the record, it appears that the Court lacks jurisdiction over this appeal. Therefore, the

Court dismisses the appeal for want of jurisdiction. Because appellant is indigent and unable to

pay costs, no adjudication of costs is made.